COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 CITY OF EL PASO, MAYOR OSCAR                   §
 LEESER, CITY REPRESENTATIVES                                   No. 08-15-00130-CV
 EMMA ACOSTA, CARL L. ROBINSON,                 §
 MICHIEL R. NOE, COURTNEY C.                                      Appeal from the
 NILAND, ANN MORGAN LILLY,                      §
 LARRY ROMERO, CLAUDIA ORDAZ,                                    243rd District Court
 AND LILY LIMON,                                §
                                                              of El Paso County, Texas
                  Appellants,                   §
                                                               (TC # 2014DCV2079)
 v.                                             §

 WATERBLASTING TECHNOLOGIES,                    §
 INC. AND THOMAS G. WICKER, JR.,
                                                §
                  Appellees.
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s order denying Appellants’ plea to the jurisdiction. We therefore reverse the trial

court’s order denying Appellants’ plea to the jurisdiction and dismiss with prejudice all claims

asserted by Appellees against Appellants.

       We further order that Appellants recover from Appellees the appellate costs incurred by

Appellants, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF APRIL, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.